DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-9 are pending.
Claims 1-9 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2007-217758, previously cited, Ando), hereinafter referred to as Ando, in view of Watanabe et al. (EP 1,811,053, previously cited, Watanabe), and evidenced by Murali et al. (“Formulation and Tape Casting of Hexagonal Boron Nitride Suspensions”, Murali).
Regarding Claim 1, Ando teaches a grain-oriented electrical steel sheet (see Claim 1) comprising: a steel sheet (see Claim 3); and an insulating coating, which is formed on a surface of the steel sheet (see Claim 1), wherein in the insulating coating, a metal phosphate and a colloidal silica are contained (see Claim 1), the colloidal silica is contained in amount of 20 to 150 parts by mass with respect to 100 parts by mass of the metal phosphate (Ando teaches 100 
Ando does not teach that one or more kinds of fine particles selected from the group consisting of silicon carbide, silicon nitride, aluminum nitride, boron nitride, sialon, and cordierite are further contained in an amount of 0.5 to 7 parts by mass with respect to 100 parts by mass of the metal phosphate, where the average particle size of the fine particles is 0.3 to 7.0 μm. 
Ando and Watanabe both teach on insulating coatings on grain-oriented electrical steel sheets. Watanabe teaches one or more kinds of fine particles selected from the group consisting of silicon carbide, silicon nitride, aluminum nitride, boron nitride, sialon, and cordierite are contained in the coating (inorganic mineral particles – Paragraph [0141]). Regarding the quantity, Watanabe specifies percentages correspond to a weight ratio relative to the entire coating in solid content (Paragraph [0140]), accordingly for 100 parts of phosphate, this would correspond to 100 total parts (coating is 100% phosphate) to 500 total parts (coating is 20% phosphate), which corresponds to inorganic mineral particles being contained within the coating ranging between 0.1 parts and 15 parts (corresponding to 0.1-3%), which overlaps and therefore renders obvious the instant range, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
It would have been obvious to one skilled in the art, before the effective filing date, to incorporate inorganic particles, such as boron nitride (BN) particles, at the concentration taught 
Ando modified by Watanabe does not explicitly teach a size range for the fine particles in the insulating coating. However, the examiner submits that such a range would have been obvious to one of ordinary skill, before the effective filing date. Watanabe explicitly teaches adding BN particles to the insulating coating to improve sticking resistance (Paragraph [0140]). Murali teaches BN particles are well-known to possess excellent lubricant properties (Abstract), and further teaches six commercially available BN particles, and specifically K1, a commercially available BN powder from Kennametal, which features an average size of 4-6μm (Table 2.1) and falls within the instantly claimed range. Accordingly, given that Murali defines a limited, finite number of BN particles, it would be obvious to one of ordinary skill to dispose BN particles into the insulting coating, as taught by Watanabe, with a particle size of 4-6μm, as taught by Murali, as doing so would improve the sticking resistance of the resulting coating with a reasonable expectation of success.
Regarding Claim 2, Ando modified by Watanabe and Murali teach all of the limitations of the grain-oriented electrical sheet of Claim 1. Ando further teaches wherein the metal phosphate is one or more of metal salts selected from the group consisting of Al, Ba, Co, Fe, Mg, Mn, Ni, and Zn (see Claim 2 of Ando).
Regarding Claim 3, Ando modified by Watanabe and Murali teaches all of the limitations of the grain-oriented electrical sheet of Claims 1-2. Regarding the insulating coating having an arithmetic average roughness Ra within a range of 0.1-0.4 μm in a rolling direction, 
Ando discloses a substantially identical method for both manufacturing the steel sheet and applying the insulating coating. Regarding the steel sheet, Ando discloses casting a slab with a specific composition; after slab heating, hot rolling is performed at 1100°C for 5 minutes. The hot-rolled sheet was annealed and then made 0.22 mm thick by cold rolling. The steel sheet was heated to 850°C, then decarburized and annealed, applied with an annealing separator, and subjected to finish annealing at 1200°C for 20 hours (Paragraph [0064]). Regarding the coating, Ando discloses application of the insulation composition liquid (Paragraph [0049]), followed by baking with a rising rate of ≥ 30°C/s (Paragraph [0051]), a soaking temperature of 800-1000°C during baking (Paragraph [0052]), and a soaking time of  ≥ 10s (Paragraph [0053]).
Since Ando discloses a substantially identical method for making the steel sheet and the coating, the examiner submits that the insulating coating would necessarily possess the instantly disclosed average roughness in a rolling direction and perpendicular to the rolling direction are presumed to be inherent, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 4, Ando modified by Watanabe and Murali teaches all of the limitations of the grain-oriented electrical sheet of Claims 1-2. Ando further teaches wherein the steel sheet contains 0.005% or less of C and 2.5% to 7.0% of Si in terms of mass% (see Claim 4), and in a structure of the steel sheet, an average grain size of 1 to 10 mm, and crystal orientation has a deviation of orientation of 8° or less on average in a rolling direction with respect to (110)[011] orientation (see Claim 4).
Regarding Claim 5, Ando modified by Watanabe and Murali teaches all of the limitations of the grain-oriented electrical sheet of Claims 1-2. Ando further teaches a forsterite layer is provided between the steel sheet and the insulating coating (Paragraph [0048]).
Regarding Claim 6
Regarding Claim 7, Ando modified by Watanabe and Murali teaches all of the limitations of the grain-oriented electrical sheet of Claim 3. Ando further teaches a forsterite layer is provided between the steel sheet and the insulating coating (Paragraph [0048]).
Regarding Claim 8, Ando modified by Watanabe and Murali teaches all of the limitations of the grain-oriented electrical sheet of Claim 4. Ando further teaches a forsterite layer is provided between the steel sheet and the insulating coating (Paragraph [0048]).
Regarding Claim 9, Ando modified by Watanabe and Murali teaches all of the limitations of the grain-oriented electrical sheet of Claim 5. Ando further teaches a forsterite layer is provided between the steel sheet and the insulating coating (Paragraph [0048]).

Response to Arguments
Applicant’s arguments and amendments, see Remarks Pages 4-5, filed 28 September 2021, with respect to the rejection of Claim 1 under 35 USC 103 over Ando in view of Watanabe and Asbury has been fully considered and are persuasive. Specifically, the applicants have amended the recited range of particle size in Claim 1 to distinguish the particle size over that taught by Asbury. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ando in view of Watanabe (cited previously), and evidenced by Murali. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784